                      IN THE UNITED STATES DI STRICT COURT
                  FOR THE EASTERN DI STRI CT OF ORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7: 19-cv-1 12-BO

KENNETH WASHING TON AS                               )
PERSONAL REPRESENTATIVE OF                           )
THE ESTATE OF (BABY BOY)                             )
WASHINGTON,                                          )
                                                     )
                       Pl ainti ff,                  )
                                                     )
V.                                                   )               ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                       Defendant.                    )



       Thi s matter is before the Court on plaintiff's counsel's motion to strike a previous request

to withdraw fro m the case. [DE 51 ]. Counsel represents that plaintiff has requested counsel remain

part of the case and serve as co-counsel with Be ll Legal Gro up, to which counsel has agreed.

       The motion [DE 51] is GRANTED. The Clerk is DIRECTED to terminate the pending

withd rawal motion [DE 50].




       SO ORDERED, this the           a'() day of May , 2020.


                                              CHIEF UNITED ST A TES DI STRI CT JUDGE




          Case 7:19-cv-00112-BO Document 52 Filed 05/21/20 Page 1 of 1
